Citation Nr: 1214713	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for multiple myeloma, including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from December 1970 to September 1972.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss, tinnitus, and multiple myeloma, including due to exposure to Agent Orange.  

In September 2008, the Veteran filed a claim for service connection for peripheral neuropathy secondary to multiple myeloma.  He was provided with a notice and duty to assist letter pertaining to the claim in January 2011.  The issue has not yet been adjudicated by the RO and is not currently before the Board.  It will not be addressed in this decision.  

The Veteran submitted additional evidence directly to the Board with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2011).  

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era; exposure to Agent Orange may not be presumed.  

2.  The most probative evidence of record shows that the Veteran was not exposed to Agent Orange during his tour of duty in Korea.  

3.  The Veteran is not shown to have manifested complaints or findings of multiple myeloma in service or for many years thereafter.  

4.  The currently demonstrated multiple myeloma is not shown by competent clinical, or competent and credible lay, evidence of record to be due to any event or incident of the Veteran's active service.  


CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by active service and may not be presumed to have been incurred in or aggravated by service, including due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a November 2006 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private medical reports, and the Veteran's statements.  

The Board observes that the Veteran was not afforded a VA examination in conjunction with his claim for entitlement to service connection for multiple myeloma.  However, the Veteran has not presented any medical evidence showing that his multiple myeloma was manifest in service, within one year of his discharge from service or is otherwise related to his military service.  Moreover, the Veteran did not serve in the Republic of Vietnam during the Vietnam era and service department evidence has not demonstrated that he was otherwise exposed to Agent Orange in service.  Hence, the Board finds under such circumstances, VA is not obligated to provide a VA examination for the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as multiple myeloma, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases include multiple myeloma.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2011).  In fact, the Federal Circuit issued a decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196. 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

The United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a very difficult burden of proof.  See Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service-connection for multiple myeloma due to exposure to Agent Orange during his active duty service.  The Veteran has not alleged, and the record does not show, that he had service in Vietnam during the Vietnam era.  Hence, in-service exposure to herbicides may not be conceded or presumed based solely on such service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

Since it has been determined that the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309(e) to be applicable.  Here, the evidence shows that the Veteran served on active duty from December 1970 to September 1972.  His DD Form 214 shows that he served in Korea for a period of 9 months and 10 days.  Service along the Korean Demilitarized Zone (DMZ) from April 1968 through July 1969 has been recognized as an area where herbicide exposure may be conceded.  However, the Veteran clearly did not serve in Korea during that period of time.  Further, the National Personnel Records Center reported in July 2007 that there was no record that the Veteran was exposed to herbicides.  Accordingly, in this case, the Veteran's and any other lay statements alone cannot be used to confirm herbicide exposure.  Consequently, the Veteran is not entitled to service connection for multiple myeloma on a presumptive basis pursuant to 38 C.F.R. § 3.309(e).  

Moreover, the Veteran's service treatment records include no indication of complaints of, treatment for or diagnoses of blood problems, or leukemia in service, or within the one year presumptive period following his separation from service in 1972.  His multiple myeloma was initially diagnosed in 2004, more than 30 years after his discharge.  Hence, a presumption of service connection as a chronic disease is also not warranted.  38 C.F.R. § 3.309(a).  Finally, he has not submitted a medical statement relating his multiple myeloma to his military service.  

With respect to the Veteran's contentions that his multiple myeloma is due to exposure to herbicides, the Board observes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Board finds that multiple myeloma, as well as the lasting value of herbicides sprayed prior to the Veteran's period of active duty along the demilitarized zone, are not matters for which lay testimony alone would be adequate to support the claim.  Hence, the Veteran's statements offered in support of the claim do not constitute competent medical or lay evidence and are lacking in probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Finally, the Board has already noted that the evidence is against a finding that the Veteran was exposed to Agent Orange during his active duty military service.  Hence, in the absence of an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain an opinion on the matter.  Consequently, the Board finds that service connection for multiple myeloma, including due to exposure to Agent Orange is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim must be denied.  


ORDER

Service connection for multiple myeloma, including due to exposure to Agent Orange, is denied.  


REMAND

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The provisions of 38 C.F.R. § 3.385 state that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

The Veteran was afforded a VA examination in January 2007 and an addendum opinion was rendered in April 2007.  The audiologist concluded that, based on the fact that the Veteran's hearing loss at entrance and upon discharge were within normal limits, it was less likely that his currently manifest bilateral hearing loss disability and tinnitus were related to his noise exposure in service.  However, the Board notes that audiometric test results dated prior to November 1967 are presumed to have been reported in units pursuant to standards set forth by the American Standards Association (ASA), unless otherwise indicated.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any ASA units (found in service medical records) must be converted to ISO-ANSI units as appropriate.  

Upon pre-induction examination in October 1970, it was noted that the Veteran's audiometric testing was performed using 1951 ASA standards.  Hence, the data contained therein must be converted.  As such, the Veteran's puretone thresholds, in decibels, as converted to ISO units, were as follows:   





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
--
5
LEFT
25
20
25
--
20

The Veteran gave a history of ear, nose or throat trouble in his Report of Medical History and ear trouble was noted in the physician's summary.  His clinical evaluation was regarded as normal.  

The audiological evaluation conducted during the Veteran's April 1972 separation examination revealed pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Hence, the record essentially shows that the Veteran's right ear hearing was within normal limits both at the time of his entrance to active duty and upon his discharge, and that he had some hearing loss in his left ear at the time of his entrance that had improved upon his discharge.  Since the January/April 2007 audiological opinion and evaluation were based on an inaccurate medical history and supported by a rationale that is inconsistent with VA law (i.e., the absence of demonstration of hearing loss in service is not dispositive of an inquiry as to any etiological link between current hearing loss and service), the Board finds that another clinical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); see also, 38 C.F.R. § 3.303(d) (2011); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for bilateral hearing loss and tinnitus since his discharge from service.  After securing the necessary release(s), the RO should obtain these records, including VA outpatient treatment reports.  (Duplicate records should not be placed in the claims file).  

2.  After associating all outstanding records with the claims folder, forward the Veteran's claims folder to a VA audiologist for an opinion as to the etiology of the current bilateral hearing loss disability and tinnitus.  If additional audiological examination of the Veteran is deemed necessary to provide the opinions requested below, such audiological examination should be scheduled.  The claims file must be made available to the examiner for review prior to the examination.  

The audiologist must review the entire claims file, including the Veteran's service treatment records and lay statements.  After a thorough review of the Veteran's records including his service treatment records, and a full audiological evaluation if deemed warranted, the audiologist should answer the following questions and identify the basis upon which the opinion(s) are based:  

a.  Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a unilateral or bilateral hearing loss disability that began in, was aggravated by, or is otherwise related to his active military service, including noise exposure?  The examiner should comment on the improvement noted in the Veteran's puretone thresholds upon separation examination as compared to entrance examination, and offer some explanations for such results.  
.
b. Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has tinnitus that began in or is otherwise related to his active military service, including noise exposure.  

If the requested opinion(s) cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus.  If any benefit sought on appeal is not granted, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


